DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Cannot torso portion.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the padding as being woven into the torso portion of the garment as claimed in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The support for wht is now claimed in claim 26, that the padding is woven into the torso portion, has not been located in the original specification and       therefore appears to be new matter. Applicant needs to state  where in the original specification the support for this newly added claim is located to overcome this rejection. 
However, the claims, as best understood, have been examined on their merits. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 7-17 and 21-25   is/are rejected under 35 U.S.C. 102a2as being anticipated by Pritchard (US 2007/0281586 A1) .
In regard to claim 9, Pritchard  discloses  a garment  10  in figures 1 and 2 in para. ( 0006),(0012)-0014) , comprising:

a torso portion   (at 12) comprising arm openings and a head opening (not numbered- in figures 1 and 2; and


at least one padding element 14 or 16 , wherein said at least one padding element 14 or 16  in figure 2,  is positioned to prevent nipple show-through and/or poke-through ( as in Abstract, para. (0006), wherein the garment  10 (see para.(0006) is outerwear and does not function as a brassiere, and



In regard to claim 2, Pritchard  discloses the garment 10 of claim 9 and further comprising two padding elements 14 and 16 as in figure 2.

In regard to claim 3, Pritchard  discloses the garment 10  of claim 12  and further comprising, wherein the at least one padding element 14 or 16 in figure 2  is permanently   (para. (0013- line 11) attached to the torso portion. (at 12 in figure 2)  


In regard to claim 5, Pritchard  discloses the garment 10  of claim 9 and further comprising wherein the at least one padding element 14 or 16  comprises a plurality of layers 30,32  in para. (0013-0014- figure 3) , and wherein the plurality of layers (30,32) comprises an outer layer adapted to be between the torso portion( at 12)   and a wearer of the garment (10) .


In regard to claim 7,  Pritchard  discloses the garment 10 of claim 9 and further comprising, wherein the torso portion  (12) comprises front and rear panels( not numbered on the  back of the garment as in figure 2).

In regard to claim 8,   Pritchard discloses the garment  10 of claim 9 and further comprising wherein the at least one padding element  14 and 16 in figure 2 is adapted to prevent nipple poke-through. As discussed in the Abstract and para. (0006).


In regard to claim 10, Pritchard   discloses the garment 10  of claim 21 and further comprising  wherein the underlining (30,32) are of polyester and cotton- woven fabrics which woven fabrics are breathable and therefore the layers comprises a  breathable as broadly claimed. 

In regard to claim 11,   Pritchard  discloses the garment  10 of claim 10 , wherein the breathable material is selected from the group consisting of cotton( as in para. (0014) , chambray, rayon, linen, silk, merino wool, nylon, polyester (as in para. (0013) , and a combination thereof since it is disclosed and claimed as cotton.

In regard to claim 12 Pritchard   discloses the garment 10 of claim 9   and further wherein the torso portion at 12 comprises an inner surface (para. (0013)as in figure 2, and at least one padding element 14,16 attached to an inner surface of the torso portion(as in para. (0013).

In regard to claim 13,  Pritchard  discloses the garment 10 of claim 21 and further  wherein the torso portion ( at 12) comprises an inner surface( as in para. (0013)  lines 15-19, and the underlining  14,16 is attached to opposing lateral sides of the inner surface( as in para. (00113, lines 15-19).



In regard to claim 15,   Pritchard discloses the garment  10 of claim 21 and further  wherein the underlining  (14,16) is vertically disposed on along the longitudinal axis of the garment for a distance of about 1 to about 10 inches( as in figure 2 and para. (0013).

In regard to claim 16, Pritchard   discloses the garment 10  of claim 21 and further  wherein the underlining ( 14,16) comprises a two or more layers of material (3032 as in paras. (0013) and (0014).

In regard to claim 17,  Pritchard  discloses the garment 10  of claim 16 and further wherein the underlining  14,16 forms a pocket( between the quilting sewing ilnes as in figure  2 and in   figure 4 and paras. (0014)- (0015) with pads 42,22 configured to receive the at least one padding element. 
In regard to claim 21,   Pritchard  discloses the garment 10 of claim 9, further comprising an underlining 14,16 extending laterally across a chest of a wearer, wherein the underlining 32 is adapted to be between the torso portion at 12  and a wearer of the garment, and wherein the at least one padding element 14,16  is attached to the underlining (30). 
In regard to claim 22 Pritchard   discloses the garment 10 of claim 21 and further  wherein the at least one padding element 14 or 16  is permanently attached to the underlining by sewing/stitching    as in figure 2 and paras (0013-0015) .
In regard to claim 23,   Pritchard  discloses the garment of claim 9  and further wherein the stiffening layer is selected from the group consisting of embroidery backing, canvas, or combinations thereof at 32 as in para. (0014) .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25   is/are rejected under 35 U.S.C. 103 as being unpatentable over Pritchard in view of  Dennis (US 2006/0143777 A1).

The Dennis et al reference is analogous prior art since it is  in the rea of garment manufacturing and   garment lining. 

Accordingly it would have been obvious to one having ordinary skill in the art of garment manufacturing to construct the skin contacting material  of Pritchard of a   soft material  such as a   fleece, flannel or peach skin material  as disclosed by Dennis et al so that when it touches the skin of the wearer it is soft and does not irritate the skin of the wearer.


In regard to claim 25,  Pritchard  discloses the garment of claim 9 and further wherein the stiffening layer comprises an embroidery backing of polyester as previously discussed above. 
 However, Pritchard does not disclose  the skin-contacting layer that  comprises fleece.   Dennis et al discloses a shirt that includes a liner of a fleece peach skin material, velour or flannel which is a fleece material.  
Accordingly it would have been obvious to one having ordinary skill in the art of garment manufacturing to construct the skin contacting material  of Pritchard of a   soft material  such as a   fleece, flannel or peach skin material  as disclosed by Dennis et al so that when it touches the skin of the wearer it is soft and does not irritate the skin of the wearer.


Claim 26 appears to be new matter  as discussed above, and is not examined on its merits. If there is support in the original specification  that is    then pointed out to the Examiner,  the claim will be restricted in the next office action. 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2,3,5 , 7-17 and 21-26   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added clam of 26 does not appear to have support in the original specification and appears to be a separate      embodiment or invention of  a padding that is woven into a fabric layer of a garment and is not a separately sewn on padding element or layer. Therefore, if there is no support in the specification the claim needs to be canceled. IF there is support for the claim in the specification that the Examiner has not found then the claim will be restricted or be under an election of species. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/               Primary Examiner, Art Unit 3732